       Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 NATIONAL SHIPPING COMPANY OF                           §
 SAUDI ARABIA                                           §
                                                        §
 VS.                                                    §                 C.A. NO. 4:19-CV-1096
                                                        §
 VALERO MARKETING AND SUPPLY                            §
 COMPANY                                                §



       THIRD-PARTY DEFENDANT TRAFIGURA TRADING LLC’S ANSWER AND
     DEFENSES TO DEFENDANT VALERO MARKETING AND SUPPLY COMPANY’S
                    AMENDED THIRD-PARTY COMPLAINT

        Third-Party Defendant Trafigura Trading LLC (“Trafigura”) submits this Answer and

Defenses to Defendant Valero Marketing and Supply Company’s Amended Third Party Complaint

(Dkt. #14). This Answer and Defenses is made subject to the contemporaneously filed Motions to

Dismiss, Motion to Transfer, and Alternative Motion for More Definite Statement.


I.      Jurisdiction and Venue

        1.     Denied. The averments contained in Paragraph 1 constitute conclusions of law to

which no response is required. As such, they are denied. Trafigura objects based on lack of subject

matter jurisdiction. Valero’s improper efforts to bootstrap Trafigura into this suit by way of third

party complaint and tender under Federal Rule of Civil Procedure 14(c) are in breach of written

contracts in which Valero agreed to arbitration and to exclusive jurisdiction in New York.

Trafigura moves to dismiss certain of Valero’s claims for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1).

        2.     Denied. The averments contained in Paragraph 2 constitute conclusions of law to

which no response is required. As such, they are denied. Trafigura objects based on lack of subject

matter jurisdiction. Valero’s improper efforts to bootstrap Trafigura into this suit by way of third
       Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 2 of 10



party complaint and tender under Federal Rule of Civil Procedure 14(c) are in breach of written

contracts in which Valero agreed to arbitration and to exclusive jurisdiction in New York.

Trafigura moves to dismiss certain of Valero’s claims for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1).

        3.    Denied. Trafigura moves to transfer venue to the United States District Court for

the Southern District of New York pursuant to 28 U.S.C. 1404(a) and to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(3).

II.     The Parties

        4.    Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 4, and, therefore, denies same.

        5.    Trafigura admits that its principal place of business is Houston, Texas. Further

answering the averments in Paragraph 5, denied.

        6.    The averments contained in Paragraph 6 are not directed at Trafigura. Trafigura

lacks knowledge or information sufficient to form a belief about the truth of the averments in

Paragraph 6, and, therefore, denies same.

        7.    Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 7, and, therefore, denies same.

III.    Factual Background

        8.    Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 8, and, therefore, denies same.

        9.    Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 9, and, therefore, denies same. Trafigura moves for a more definite

statement pursuant to Federal Rule of Civil Procedure 12(e). Trafigura avers that three contracts




                                              -2-
     Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 3 of 10



covered the product sold by Trafigura to Valero—two contracts in February 2018, and one contract

in March 2018.

       10.     Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 10, and, therefore, denies same. Trafigura moves for a more definite

statement pursuant to Federal Rule of Civil Procedure 12(e). Trafigura avers that three contracts

covered the product sold by Trafigura to Valero—two contracts in February 2018, and one contract

in March 2018.

       11.     Trafigura denies the averments in Paragraph 11. Trafigura moves for a more

definite statement pursuant to Federal Rule of Civil Procedure 12(e).

       12.     Trafigura denies the averments in Paragraph 12. Trafigura moves for a more

definite statement pursuant to Federal Rule of Civil Procedure 12(e).

       13.     Trafigura denies the averments in Paragraph 13. Trafigura moves for a more

definite statement pursuant to Federal Rule of Civil Procedure 12(e).

       14.     Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 14, and, therefore, denies same.

       15.     Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 15, and, therefore, denies same.

       16.     Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 16, and, therefore, denies same.

       17.     Trafigura admits that the referenced paragraph in NSCSA’s Second Amended

Complaint contains the quoted language. Trafigura lacks knowledge or information sufficient to

form a belief about the truth of the averments in Paragraph 17 of NSCSA’s Second Amended

Complaint, and, therefore, denies same.




                                               -3-
      Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 4 of 10



       18.     Trafigura admits that the referenced paragraph in NSCSA’s Second Amended

Complaint contains the quoted language. Trafigura lacks knowledge or information sufficient to

form a belief about the truth of the averments in Paragraph 18 of NSCSA’s Second Amended

Complaint, and, therefore, denies same.

       19.     Trafigura denies the averments in Paragraph 19.

                      IV.     First Cause of Action — Breach of Contract

       20.     Trafigura repeats and reasserts its respective responses to the averments set forth in

Paragraphs 1 through 19 as if fully set forth herein.

       21.     Trafigura admits that Valero and Trafigura were parties to written contracts under

which Trafigura agreed to sell and deliver product to Valero. Further answering, Trafigura denies

the remaining allegations of Paragraph 21.

       22.     Trafigura denies the averments in Paragraph 22.

       23.     Trafigura denies the averments in Paragraph 23.

       24.     Trafigura denies the averments in Paragraph 24.

       25.     Trafigura denies the averments in Paragraph 25.

                         V.      Second Cause of Action — Negligence

       26.     Trafigura repeats and reasserts its respective responses to the averments set forth in

Paragraphs 1 through 25 as if fully set forth herein.

       27.     Trafigura denies the averments in Paragraph 27.

       28.     Trafigura denies the averments in Paragraph 28.

       29.     Trafigura denies the averments in Paragraph 29.

VI.    Third Cause of Action — Breach of Express Warranties, Implied Warranties, and
       Implied Warranty of Fitness for a Particular Purpose

       30.     Trafigura repeats and reasserts its respective responses to the averments set forth in



                                                -4-
     Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 5 of 10



Paragraphs 1 through 29 as if fully set forth herein.

       31.     Trafigura denies the averments in Paragraph 31.

       32.     Trafigura denies the averments in Paragraph 32.

       33.     Trafigura denies the averments in Paragraph 33.

       34.     Trafigura denies the averments in Paragraph 34.

       35.     Trafigura denies the averments in Paragraph 35.

                     VII.    Fourth Cause of Action — Products Liability

       36.     Trafigura repeats and reasserts its respective responses to the averments set forth in

Paragraphs 1 through 35 as if fully set forth herein.

       37.     Trafigura denies the averments in Paragraph 37.

       38.     Trafigura denies the averments in Paragraph 38.

       39.     Trafigura denies the averments in Paragraph 39.

VIII. Fifth Cause of Action — Statutory Indemnity Against Trafigura Pursuant to Texas
                       Civil Practice & Remedies Code § 82.002, et. seq.

       40.     Trafigura repeats and reasserts its respective responses to the averments set forth in

Paragraphs 1 through 39 as if fully set forth herein.

       41.     Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 41, and, therefore, denies same.

       42.     Trafigura lacks knowledge or information sufficient to form a belief about the truth

of the averments in Paragraph 42, and, therefore, denies same.

       43.     Trafigura admits NSCSA filed the referenced lawsuit and a Second Amended

Complaint. Trafigura lacks knowledge or information sufficient to form a belief about the truth of

all the averments in NSCSA’s lawsuit and in its Second Amended Complaint, and, therefore,

denies same.



                                                -5-
      Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 6 of 10



       44.     Trafigura admits NSCSA filed the referenced lawsuit and a Second Amended

Complaint. Trafigura lacks knowledge or information sufficient to form a belief about the

referenced averments, and, therefore, denies same.

       45.     Trafigura denies the averments in Paragraph 45.

       46.     Trafigura denies the averments in Paragraph 46.

       47.     Trafigura denies the averments in Paragraph 47.

       48.     Trafigura admits Valero requested defense and indemnity from Trafigura relating

to the averments in Valero’s Amended Third Party Complaint. Further answering, Trafigura

denies the remaining averments in Paragraph 48.

       49.     Trafigura denies the averments in Paragraph 49.

IX.    Rule 14(c) Tender of Third-Party Defendant to Plaintiff

       50.     Trafigura admits Valero has attempted to invoke Rule 14(c). Further answering,

Trafigura denies the remaining averments of Paragraph 50 and specifically denies that this Court

has subject matter jurisdiction. Trafigura moves to dismiss claims for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

       51.     Trafigura denies each and every averment contained in Valero’s Amended Third

Party Complaint that is not expressly admitted herein.

                                           PRAYER

       Trafigura denies that NSCSA and Valero are entitled to the relief sought.




                                               -6-
     Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 7 of 10



                            TRAFIGURA TRADING LLC’S DEFENSES

       1.      Valero’s Amended Third Party Complaint, in whole or in part, fails to state a claim

upon which relief can be granted.

       2.      Valero’s third-party claims are barred, in whole or in part, because this Court lacks

subject matter jurisdiction over Valero’s third-party claims.

       3.      Valero’s third-party claims that are subject to a mandatory arbitration provision in

a contract between Trafigura and Valero should be dismissed.

       4.      Venue is improper for Valero’s third-party claims that are subject to a New York

exclusive choice of jurisdiction clause.

       5.      Valero’s third-party claims are barred, in whole or in part, because the product sold

by Trafigura to Valero was not defective at the time it was delivered by Trafigura to Valero.

       6.      Valero’s third-party claims are waived because Valero failed to timely submit to

Trafigura a claim that the product sold by Trafigura to Valero was defective under Sections 12 and

15 of the written contracts between Valero and Trafigura.

       7.      Valero’s third-party claims are barred, in whole or in part, because Valero failed to

timely submit to Trafigura a claim that the product sold by Trafigura to Valero was defective under

Sections 12 and/or 15 of the written contracts between Trafigura and Valero.

       8.      Valero’s third-party claims are barred, in whole or in part, by contributory or

comparative negligence, contributory or comparative fault, and/or voluntary assumption of risk of

Valero, its contractors, and/or National Shipping Company of Saudi Arabia.

       9.      Valero’s third-party claims are barred, in whole or in part, because Valero’s

damages, if any, were caused, in whole or in part, by the negligence, fault, or wrongful conduct of

third persons or entities over which Trafigura exercised no control.




                                               -7-
        Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 8 of 10



         10.   Valero’s third-party claims are barred, in whole or in part, because Valero’s

damages, if any, were actually or proximately caused, in whole or in part, by an intervening or

superseding cause.

         11.   Valero’s third-party claims are barred, in whole or in part, because Plaintiff’s

damages, if any, were actually or proximately caused, in whole or in part, by a new and

independent cause.

         12.   Valero’s third-party claims are barred, in whole or in part, because the sole,

proximate, producing, or contributing cause of Plaintiff’s damages, if any, was the acts or

omissions of persons or entities over which Trafigura has no control or right of control.

         13.   Valero’s third-party claims are barred, in whole or in part, because of the doctrine

of voluntary assumption of risk.

         14.   Valero’s third-party claims are barred, in whole or in part, because the product sold

by Trafigura was at all times reasonably fit and suitable for the ordinary purpose for which it was

to be used.

         15.   Valero’s third-party claims are barred, in whole or in part, because Valero failed to

mitigate its damages.

         16.   Valero’s third-party claims are barred, in whole or in part, under the economic loss

rule.

         17.   Valero’s third-party claims are limited or barred by the liability and damages

limiting provisions in the contracts between Valero and Trafigura.

         18.   Valero’s breach of warranty third-party claim is barred, in whole or in part, because

there were no implied warranties, and/or Valero waived all implied warranties.




                                               -8-
     Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 9 of 10



          19.   Valero’s third-party claims are barred, in whole or in part, because the product sold

by Trafigura to Valero did not cause damage to National Shipping Company of Saudi Arabia or to

Valero.

          20.   Valero’s third-party claims are barred, in whole or in part, because Trafigura did

not manufacture and/or sell the allegedly defective product sold by Valero to National Shipping

Company of Saudi Arabia.

          21.   Trafigura denies that Valero has met conditions precedent for recovery.


DATED: May 31, 2019

                                              REED SMITH LLP
                                              s/ Stephen E. Scheve
                                              Stephen E. Scheve (attorney-in-charge)
                                              Texas Bar No. 00794928
                                              S.D. Tex. No. 18784
                                              sscheve@reedsmith.com
                                              Curtis R. Waldo
                                              Texas Bar No. 24090452
                                              S.D. Tex. No. 2331235
                                              cwaldo@reedsmith.com
                                              Reed Smith LLP
                                              811 Main Street, Suite 1700
                                              Houston, TX 77002-6110
                                              Telephone: +1 713 469 3812
                                              Facsimile: +1 713 469 3899

                                              Counsel for Third-party Defendant Trafigura
                                              Trading LLC




                                                -9-
    Case 4:19-cv-01096 Document 24 Filed on 05/31/19 in TXSD Page 10 of 10




                                   CERTIFICATE OF SERVICE

        I certify that the above document was served via the Court’s CM/ECF system to all counsel
of record on May 31, 2019.

                                            s/ Stephen E. Scheve
                                            Stephen E. Scheve




                                                                           US_ACTIVE-146938844.2-CRWALDO
